Citation Nr: 0504550	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  04-31 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the disability evaluation for 
the veteran's asbestos exposure residuals from 60 percent to 
10 percent effective as of March 1, 2004, was proper.  

2.  Entitlement to an increased disability evaluation for the 
veteran's asbestos exposure residuals, currently evaluated as 
10 percent disabling. 

3.  Entitlement to total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active service from December 1947 to February 
1950 and from August 1950 to April 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which 
tacitly denied an increased disability evaluation for the 
veteran's asbestos exposure residuals; proposed to reduce the 
disability evaluation for his asbestos exposure residuals 
from 60 percent to 10 percent; and denied a total rating for 
compensation purposes based on individual unemployability.  
In December 2003, the RO effectuated the proposed reduction 
as of March 1, 2004.  In January 2005, the veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge.  In January 2005, the veteran submitted a Motion to 
Advance on the Docket.  In January 2005, the Board granted 
the veteran's motion.  The veteran is represented in this 
appeal by the Disabled American Veterans.  

For the reasons and bases discussed below, the reduction of 
the disability evaluation for the veteran's asbestos exposure 
residuals from 60 percent to 10 percent disabling as of March 
1, 2004 was not proper.  

The issues of the veteran's entitlement to both an increased 
disability evaluation for his asbestos exposure residuals and 
a total rating for compensation purposes based on individual 
unemployability are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  


FINDING OF FACT

The evidence of record at the time of the December 2003 
reduction action did not establish any sustained improvement 
of the veteran's asbestos exposure residuals.  


CONCLUSION OF LAW

The reduction of the evaluation for the veteran's asbestos 
residuals from 60 percent to 10 percent as of March 1, 2004, 
was improper.  38 C.F.R. § 3.344(c) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Historical Review

In June 2003, the Board determined that new and material 
evidence had been received to reopen the veteran's claim of 
entitlement to service connection for asbestos exposure 
residuals and granted service connection for the claimed 
disorder.  In July 2003, the RO effectuated the Board's 
decision; established service connection for asbestos 
exposure residuals; assigned a 60 percent evaluation for that 
disability; and effectuated the award as of February 24, 
1999.  

The report of an August 2003 VA examination for compensation 
purposes notes that the veteran reported that he had to 
retire from his position with a fire department due to his 
service-connected pulmonary disorder.  The veteran's claims 
file was not available for review.  On examination, the 
veteran exhibited good air excursion with no wheezing, rales, 
or rhonchi.  An impression of mild pulmonary fibrosis 
secondary to asbestosis by history was advanced.  

An August 2003 written statement from Frank V. Messina, M.D., 
notes that he had treated the veteran for many years.  Dr. 
Messina related that: the veteran had "developed significant 
problems with asthma, mild pulmonary fibrosis, and 
asbestosis;" had "a lot of difficulty performing full 
pulmonary function studies;" was unemployable due to his 
service-connected asbestos exposure residuals; and "his 
condition has been stable over the last few years."  The 
doctor recommended that the veteran not undergo any further 
pulmonary function testing.  

In an August 2003 written statement, the veteran reported 
that his service-connected pulmonary disorder rendered him 
unable to complete pulmonary function testing and to retain 
substantially gainful employment.  A November 2003 written 
statement from Dr. Messina conveys that he "would not 
anticipate any improvement in results of [pulmonary function 
testing] even if he were able to perform the test today" 
from both a medical standpoint and based on his treatment of 
the veteran over the preceding 20 years.  

In December 2003, the RO noted that "in the absence of 
current medical evidence showing pulmonary function test 
results of FVC [forced vital capacity] of the predicted value 
to substantiate the 60 % evaluation, the minimum evaluation 
will be assigned."  The proposed reduction from 60 percent 
to 10 percent was effectuated as of March 1, 2004.  


II.  Reduction

The circumstances under which an evaluation may be reduced 
are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary of the VA.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

The provisions of 38 C.F.R. § 3.344 (2004) direct, in 
pertinent part, that:

  (a)	Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and VA regulations governing 
disability compensation and pension.  It 
is essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.  Ratings on account of 
diseases which become comparatively 
symptom free (findings absent) after 
prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart 
disease, etc., will not be reduced on 
examinations reflecting the results of 
bed rest.  Moreover, though material 
improvement in the physical or mental 
condition is clearly reflected, the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  When 
syphilis of the central nervous system or 
alcoholic deterioration is diagnosed 
following a long prior history of 
psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to 
exclude persistence, in masked form, of 
the preceding innocently acquired 
manifestations.  Rating boards 
encountering a change of diagnosis will 
exercise caution in the determination as 
to whether a change in diagnosis 
represents no more than a progression of 
an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity 
independent of the service-connected 
disability.  When the new diagnosis 
reflects mental deficiency or personality 
disorder only, the possibility of only 
temporary remission of a super-imposed 
psychiatric disease will be borne in 
mind.  

  (b)	Doubtful cases.  If doubt 
remains, after according due 
consideration to all the evidence 
developed by the several items discussed 
in paragraph (a) of this section, the 
rating agency will continue the rating in 
effect, citing the former diagnosis with 
the new diagnosis in parentheses, and 
following the appropriate code there will 
be added the reference "Rating continued 
pending reexamination __ months from this 
date, § 3.344."  The rating agency will 
determine on the basis of the facts in 
each individual case whether 18, 24 or 30 
months will be allowed to elapse before 
the reexamination will be made.  

  (c)	Disabilities which are likely 
to improve.  The provisions of paragraphs 
(a) and (b) of this section apply to 
ratings which have continued for long 
periods at the same level (5 years or 
more).  They do not apply to disabilities 
which have not become stabilized and are 
likely to improve.  Reexaminations 
disclosing improvement, physical or 
mental, in these disabilities will 
warrant reduction in rating.  (emphasis 
added)

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that: 

Thus, in any rating-reduction case not 
only must it be determined that an 
improvement in a disability has actually 
occurred but also that that improvement 
actually reflects an improvement in the 
veteran's ability to function under the 
ordinary conditions of life and work.  
Brown (Kevin) v. Brown, 5 Vet. App. 413, 
421 (1993).  

In reviewing the procedural record, the Board observes that 
the evidence does not show material improvement of the 
veteran's disability level.  Indeed, the December 2003 rating 
decision identified no sustained improvement of the veteran's 
asbestos exposure residuals.  The RO merely noted that the 
veteran did not meet the criteria for a 60 percent evaluation 
under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6833 (2004).  This is the defect identified by the Court in 
Brown.  In the absence of any specific findings of material 
improvement of the veteran's pulmonary disability, the Board 
concludes that the reduction of the evaluation for the 
veteran's asbestos exposure residuals from 60 percent to 10 
percent was improper.  


III.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of the propriety of the reduction of the evaluation for the 
veteran's asbestos exposure residuals, the Board observes 
that the RO did not issue a VCAA notice to the veteran which 
informed him of the evidence needed to support his claim; 
what action he needed to undertake; and how the VA would 
assist him in developing his claim.  However, the Board finds 
that the error is harmless given the favorable resolution of 
his claim above.  


ORDER

The reduction of the evaluation for the veteran's asbestos 
exposure residuals from 60 percent to 10 percent disabling as 
of March 1, 2004, was improper.  


REMAND

The veteran has not been issued a Veterans Claims Assistance 
Act of 2000 (VCAA) notice to inform him of what must be shown 
to support his claims of entitlement to an increased 
evaluation for his asbestos exposure residuals and total 
rating for compensation purposes based on individual 
unemployability.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

In light of the Board's decision above as to the propriety of 
the reduction of the evaluation for the veteran's asbestos 
exposure residuals, the RO should readjudicate the veteran's 
entitlement to both an increased evaluation for his asbestos 
exposure residuals and a total rating for compensation 
purposes based on individual unemployability.  Accordingly, 
this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2004) must be fully met.  

2.  Readjudicate the veteran's 
entitlement to both an increased 
evaluation for his asbestos exposure 
residuals and a total rating for 
compensation purposes based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative attorney 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                     
______________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


